DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for generating feedback to a user practicing a skill. The limitation of providing a local platform for acquiring physical parameter data pertaining to motion and position of the user and motion and position of a golf club and a golf ball struck by the golf club during a golf swing by the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a local platform,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a local platform” language, “providing” in the context of this claim encompasses a user providing data relating to watching another user swing a club. Similarly, the limitations of: transmitting and entering are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “transmitting” in the context of this claim encompasses a user telling another user about a user’s golf swing. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a local platform. The local platform is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a local platform amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Similar reasoning is applied to claims 2-18. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0009133 A1 to Mettler May (hereinafter “Mettler May”) in view of US Publication No. 2013/0128022 A1 to Bose et al. (hereinafter “Bose”).
Concerning claim 1, Mettler May discloses a method for generating feedback to a user practicing a skill (Abstract), comprising: 
providing a local platform for acquiring physical parameter data pertaining to motion and position of the user and motion and position of a golf club and a golf ball struck by the golf club during a golf swing by the user (paragraphs [0022], [0116] – motion and position of user is captured when swinging golf club); 
transmitting via a network at least a portion of the physical parameter data of the motion and position of the golf club and the golf ball struck by the golf club during the golf swing and the physical parameter data associated with the motion and position of the user during the golf swing from the local platform to a machine learning analysis engine as input information (paragraphs [0119], [0120], [0130] – user data is entered into machine learning algorithm); 
entering the input information into a machine learning model, the machine learning model having a set of rules and statistical techniques to learn patterns from the input data, and a model which is trained by using evolving training sets, wherein an initial training sets is formed from selected players physical and swing characteristics and are classified and used to train the machine learning model, and resulting learned 
providing the correction suggestion to the user (paragraphs [0129], [0211]- [0213], [0538], [0553] – feedback is provided to the user including correction suggestions).
	Mettler May lacks specifically disclosing, however, Bose discloses initial training sets is formed from selected professional golf players physical and swing characteristics (paragraphs [0205], [0224] – professional golf player data is input into the system to provide comparison data between the user and the professional golfer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user of professional player data as disclosed by Bose in the system of Mettler May in order to provide a more complete and accurate system, which allows players to compare themselves to professionals.

Concerning claims 2 and 11, Mettler May discloses wherein transmitting the physical parameter data associated with the motion and position of the user during the golf swing from the local platform to a machine learning analysis engine as input information comprises converting a user's swing images into pictorial body structures of head, arms, limb, waist, legs, and shoulder of the user in pre-selected sequential frames, wherein these pre-selected sequential frames may be plotted in graphic forms 

Concerning claims 3 and 12, Mettler May discloses wherein the initial training sets is formed from accumulating a user's swing inputs over a predetermined timeframe when the selected golf players physical and swing characteristics differs from the user's swing characteristics above a predetermined set point (paragraphs [0565] – initial training sets are formed based on user input over time frame).  Mettler May lacks specifically disclosing, however, Bose discloses the selected professional golf players physical and swing characteristics (paragraphs [0205], [0224] – professional golf player data is input into the system to provide comparison data between the user and the professional golfer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user of professional player data as disclosed by Bose in the system of Mettler May in order to provide a more complete and accurate system, which allows players to compare themselves to professionals.

Concerning claims 4 and 13, Mettler May discloses wherein providing a local platform comprises providing a sensory and imaging platform having light or free space signal sources, physical sensing devices, video/image capturing devices, and a local computing device (paragraphs [0099], [0121], [0125], [0628], [0631], [0852] – sensing devices include video/image capturing).

Concerning claims 5 and 14, Mettler May discloses wherein entering the input information into the machine learning model comprises entering a user's physical profile, shot data captured by the local platform and a user's video swing images and postures of the user during the swing captured by the local platform (Fig. 10, paragraphs [0396]-[0400], [0407], [0631] – video images of a user are entered into the system as input).

Concerning claim 6, Mettler May discloses wherein providing the correction suggestion to the user comprises searching a database for structured skill improvement instructions (paragraphs [0247], [0282], [0289]  - library of information is gathered and used to provide suggestions to user).

Concerning claims 7 and 16, Mettler May discloses wherein the structured skill improvement instructions are one of texts, graphs, audios, videos, or combinations thereof (paragraphs [0172]-[0176] – improvement instructions include audio feedback).

Concerning claims 8 and 17, Mettler May discloses comprising: uploading a plurality of golf flight patterns related to different classifications of swing deficiency and user posture/swing errors; and linking one of the selected players to the user to render the skill improvement suggestions (paragraphs [0119], [0120], [0130], [0179], [1081], [0606], [0756], [0769] – training sets are formed and the machine learning model is applied to improve training using weighted attributes).  Mettler May lacks specifically disclosing, however, Bose discloses linking one of the selected professional players to the user (paragraphs [0205], [0224] – professional golf player data is input into the system to provide comparison data between the user and the professional golfer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user of professional player data as disclosed by Bose in the system of Mettler May in order to provide a more complete and accurate system, which allows players to compare themselves to professionals.

Concerning claims 9 and 18, Mettler May discloses wherein the swing deficiency and user posture/swing errors are given different weighted values (paragraphs [0606], [0756], [0768], [0769] – posture/swing errors are given different weighted values).

Concerning claims 10 and 15, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715